Sherwood, Judge,
delivered the opinion of the court.
This action is in the nature of a suit in chancery, brought by plaintiff to divest defendant of title to Lot é, Block él, in the first addition to the City of Lexington, and vest the same in said Emogene E. Forrester, by whom the plaintiffs claim the money was furnished with which said lot was bought.
Upon issues submitted' to a jury, embracing the facts as to the ownership of the money, a verdict was had in favor of plaintiffs, and thereupon the Court entered a decree as prayed in the petition.
I have examined with care the testimony in the cause and am satified from such examination, that the evidence greatly preponderates in favor of the defendant, and fully supports the denial contained in his answer, that the plaintiff, Emogene E. Forrester, was the owner of the purchase money expended for the lot in question.
*269But even had the testimony preponderated on the side of the plaintiffs, it would not have been sufficient to have warranted a decree in their favor, unless of a character so clear, definite and positive, as to leave no room or reasonable ground for hesitancy in the mind of the Chancellor, as to the ownership of the money. (Johnson et al., vs. Quarles et al. 46 Mo., 423, and cases cited.)
The Decree of the Court below'is reversed, and the petition dismissed.
Judge Vories not sitting. The other Judges concur.